DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on 04/15/2022 is acknowledged.
Claims 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 3-5 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2022.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0038], “as clusters as crystals” should read “as clusters of crystals” (emphasis added)
Appropriate correction is required.

Claim Objections
Claims 1, 6, and 17 are objected to because of the following informalities:  
To ensure clarity and consistency, it is suggested to insert "containing a matrix and a plurality of carbohydrate crystals within said matrix" between "form" and "is" in claim 1, line 4; claim 6, line 2; and claim 17, line 2.
It is suggested to amend “A fructose” to “The fructose” in line 1 of each of claims 6 and 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, and 7-11, it is not clear if “The fructose“ is the fructose in solid form containing a matrix and a plurality of carbohydrate crystals within said matrix, is the amorphous fructose, etc. The Examiner interprets “The fructose“ to be the fructose in solid form containing a matrix and a plurality of carbohydrate crystals within said matrix. This interpretation is speculative. Clarification is requested.

Regarding dependent claim 17, this claim does not remedy the deficiencies of parent claim 2 noted above, and is rejected for the same rationale.
	

Regarding claim 7, it is not clear if “85 % DS“ is based on weight percent relative to the weight of the matrix phase, is based on weight percent relative to the total weight of the fructose in solid form containing a matrix and a plurality of carbohydrate crystals within said matrix, etc. When the Examiner looks to the specification for guidance, the specification discloses the dry substance content (“DS”) is measured according to formula: DS (%) = 100% - MC (%), wherein “MC” is the moisture content (in wt%) calculated as (A1-A2)/A1×100 where A1 was the weight of the sample before drying in the oven and A2 was the weight of the resulted dried sample. The Examiner interprets “wherein the matrix phase is in an amount of at least 85 % DS“ to be wherein the fructose in solid form containing a matrix and a plurality of carbohydrate crystals within said matrix has a dry substance (DS) of at least 85 wt% relative to the total weight of the fructose in solid form containing a matrix and a plurality of carbohydrate crystals within said matrix. This interpretation is speculative. Clarification is requested.

Claim 8 recites the limitation "the dispersed phase" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schollmeier (US 4,517,021, as provided in IDS filed 01/28/2021; hereinafter Schollmeier), in view of evidence by Ludwig: amorphous matrix (hereinafter Ludwig), ISM: Mesh and Micron sizes (hereinafter ISM), and Collins, Definition of ‘powder’ (hereinafter Collins).
Regarding claim 1, Schollmeier teaches a free-flowing, granular, semi-crystalline, solid fructose product (Schollmeier, abstract; col. 11, lines 12-13; claim 9), which semicrystalline materials display crystalline regions within an amorphous matrix as evidenced by Ludwig (i.e., plurality of carbohydrate crystals within a matrix); 
wherein the product comprises water, amorphous fructose (i.e., the matrix containing amorphous fructose and water), crystalline fructose, glucose, and polysaccharides (i.e., optionally one or more other carbohydrates) (Schollmeier, col. 11, lines 12-20; col. 7, lines 25-44; claim 9). 
It is noted that the limitation "optionally wherein the fructose in solid form is coated with a dry powder coating", as presently claimed, is optional and therefore not required.
It is noted that the limitation “optionally one or more other carbohydrate(s)”, as presently claimed, is optional and therefore not required.

Regarding claims 2 and 10, the claims further limit the dry powder coating, which is an optional embodiment of claim 1 (i.e., optionally wherein the fructose in solid form is coated with a dry powder coating) and therefore not required. As such, claims 2 and 10 are rejected based on identical/substantially identical reasons as claim 1.
	
Regarding claim 7, Schollmeier further teaches wherein the product (i.e., semi-crystalline, solid fructose product) contains less than about 2 weight percent water, such as about 0.7 weight percent water (Schollmeier, col. 11, lines 12-17; col. 7, lines 25-30; claim 9) (i.e., at least about 98% DS (dry substance content), such as about 99.3% DS).  

Regarding claim 8, Schollmeier further teaches wherein the product comprises less than about 2 weight percent water, such as about 0.7 weight percent water (i.e., water in an amount of at 0.2 wt% relative to the total mass of the fructose), less than about 35 weight percent amorphous fructose, such as about 14 weight percent amorphous fructose (i.e., amorphous fructose in an amount of at least 0.1 wt% relative to the total mass of the fructose), and greater than about 60 weight percent crystalline fructose, such as about 75 weight percent crystalline fructose, about 2 to 8 weight percent glucose, such as about 5 weight percent glucose, and about 2 to 8 weight percent polysaccharides, such as about 5 weight percent polysaccharides (i.e., dispersed phase is present in an amount of at least 20 wt% relative to the total mass of the fructose) (Schollmeier, col. 11, lines 12-20; col. 7, lines 25-30; claim 9).
It is noted that “wherein the amorphous fructose is present in an amount of at least 0.1 wt%”, “ wherein the water is present within the matrix phase in an amount of at least 0.2 wt%” and “wherein the dispersed phase is present in an amount of at least 20 wt%“ are an optional embodiments of each other (i.e., “wherein the amorphous fructose is present in an amount of at least 0.1 wt% relative to the total mass of the fructose; and/or wherein the water is present within the matrix phase in an amount of at least 0.2 wt% relative to the total mass of the fructose; and/or wherein the dispersed phase is present in an amount of at least 20 wt% relative to the total mass of the fructose” (emphasis added)).

Regarding claim 9, Schollmeier further teaches wherein the product is granular (Schollmeier, col. 11, lines 12-13; claim 9) and has a size distribution such that at least 85 weight percent is retained on a U.S. Standard 60 mesh screen (i.e., the D50 would be larger than 60 mesh) (Schollmeier, col. 7, lines 57-60), such as wherein the dried semi-crystalline product is fed to a 60-mesh screen and the undersized particles, which passed through the 60-mesh screen, were recycled, wherein the desired-sized particles are retained on the 60-mesh screen (Schollmeier, col. 10, line 66 – col. 11, line 8), which 60 mesh is equivalent to 250 microns as evidenced by ISM (i.e., the product particles are retained on 60-mesh, and thus are larger than 250 µm; D50 of at least 10 µm), and which powder consists of many tiny particles of a solid substance as evidenced by Collins (i.e., the granular product is in the form of particles, and thus a powder).

Regarding claim 11, Schollmeier teaches a free-flowing, granular, semi-crystalline, solid fructose product (Schollmeier, abstract; col. 11, lines 12-13; claim 9), which semicrystalline materials display crystalline regions within an amorphous matrix as evidenced by Ludwig (i.e., plurality of carbohydrate crystals within a matrix); 
wherein the product comprises water, amorphous fructose (i.e., the matrix containing amorphous fructose and water), crystalline fructose, glucose, and polysaccharides (i.e., optionally one or more other carbohydrates) (Schollmeier, col. 11, lines 12-20; col. 7, lines 25-44; claim 9). 
Schollmeier further teaches a process for preparing free-flowing, granular, semi-crystalline, solid fructose, comprising combining together an aqueous fructose syrup comprising about 60 to 93 weight percent saccharides (i.e., at least 60 to 93% DS syrup) and a solid crystallization initiator (Schollmeier, claim 9), wherein ground particles, undersized particles, and a portion of the particles retained on the 60-mesh screen of the dried, semi-crystalline product serve as the crystallization initiator (Schollmeier, col. 11, lines 2-5) (i.e., powder containing particles comprising a carbohydrate material).
Given that Schollmeier teaches the free-flowing, granular, semi-crystalline, solid fructose product and process for preparing free-flowing, granular, semi-crystalline, solid fructose that is substantially identical to the fructose in solid form containing a matrix and a plurality of carbohydrate crystals within said matrix in the present invention, as set forth above, it is clear that the free-flowing, granular, semi-crystalline, solid fructose product of Schollmeier would inherently have one or more of a solubility of at least 700 g/l, a CIELAB L* value of at least 85 a flowability between 20 and 45 degrees, and a hydrophilicity between 15 % and 50 %, as presently claimed.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schollmeier (US 4,517,021, as provided in IDS filed 01/28/2021; hereinafter Schollmeier), as applied to claims 1 and 2 above, further in view of Butler et al. (WO 2015/028784 A1; hereinafter Butler).
Regarding claims 6 and 17, Schollmeier further teaches wherein the solid fructose product is obtained by treating an aqueous fructose syrup (Schollmeier, col. 7, lines 61-62; claim 1), wherein about 85 to 100 weight percent of the saccharide in the aqueous fructose syrup is fructose (Schollmeier, col. 5, lines 36-37). 
As Schollmeier expressly teaches, to obtain a solid fructose product of maximum sweetness and maximize the rate of crystallization, it is preferred to maximize the fructose concentration (Schollmeier, col. 5, lines 37-41). 
In light of the motivation of maximizing the fructose concentration, it therefore would have been obvious to one of ordinary skill in the art to modify the amount of fructose in the fructose syrup, such as that 100 weight percent of the saccharide in the aqueous fructose syrup is fructose, to obtain a product that consists of fructose and water (i.e., the carbohydrate crystals consist of fructose), in order to obtain a solid fructose product of maximum sweetness and maximize the rate of crystallization, and thereby arrive at the claimed invention.

Regarding claims 6 and 17, Schollmeier further teaches wherein the solid fructose product comprises polysaccharides, wherein the polysaccharides, which have relatively low hygroscopicities (i.e., dry), as present predominantly on the surface of the granules (i.e., the solid fructose is coated with a dry coating that is different from fructose or does not consist of fructose) (Schollmeier, col. 7, line 61 – col. 8, line 7).
However, Schollmeier does not explicitly disclose wherein the fructose in solid form is coated with a powder coating, as presently claimed.
With respect to the difference, Butler teaches a free-flowing, edible composition, comprising first and second edible materials, wherein the first and second edible materials are combined in dry particulate form (i.e., dry powder) (Butler, abstract), wherein the first edible material may be fructose (Butler, page 19, paragraph 6), wherein the second edible material (i.e., dry powder coating) may be a natural or synthetic flavouring, colorant and/or preservative, such as sweeteners and maltodextrin (Butler, page 20, paragraph 3) (i.e., different from fructose or does not consist of fructose), and wherein a discontinuous coating, having a rough surface morphology, composed of discrete particles of the second edible material is formed over the surfaces of particles of the first edible material (i.e., fructose) (Butler, page 8, paragraph 3). 
As Butler expressly teaches, such a rough surface is beneficial because it increases the available surface area of second edible material, which aids dissolution thereof (Butler, page 8, paragraph 4).
Butler is analogous art, as Butler is drawn to a free-flowing, edible composition, comprising first and second edible materials, wherein the first and second edible materials are combined in dry particulate form (i.e., dry powder form) (Butler, abstract), wherein the first edible material may be fructose (Butler, page 19, paragraph 6), wherein the first edible material comprises an amorphous matrix (Butler, page 5, paragraph 5), and wherein the second edible material (i.e., dry powder coating) may be a natural or synthetic flavouring, colorant and/or preservative, such as sweeteners and maltodextrin (Butler, page 20, paragraph 3).
In light of the motivation of using a discontinuous coating composed of discrete particles of the second edible material taught in Butler, it therefore would have been obvious to one of ordinary skill in the art to incorporate the discrete particle form of the second edible material of Butler in polysaccharides on the surface of the granules of the solid fructose product of Schollmeier, in order to increases the available surface area of the polysaccharides to aid dissolution thereof, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/26/22